The Chancellor.
The complainant’s bill ’should be dismissed, for the following reasons:
First. Because it appears that Williamson purchased with full knowledge of the character of the title he was to .get. A man who buys a defective title, knowing it to be so, must abide the consequences. 1 John. Ch. R. 213; 2 ibid. 336.
Second. Williamson purchased from a company, not from Ra-ney, and gave his note to Raney in lieu of the company’s note, which Raney held. This precludes any defence against the note to Raney. If, on account of a contract between A and B, A gives his note to C, who is a creditor of B, A cannot be relieved from his note because of a fraud committed by B in his contract with A. Hard. R. 491; 1 Bibb’s R. 175.
Third. According to the complainant’s own showing, he agreed to take the title from Girault, and of course cannot look to Raney, .nor delay him in the payment of his money. Maynard proves this clearly. 3 Mon. 380.
Fourth. The complainant has no right to demand 'title from Girault until he pays him the purchase money which he agreed to pay.
Fifth. Where a party buys land and takes no covenants for title, and there is no fraud, he has no relief at law or in equity, even on total failure of title. There is no pretext that there was any fraud in this case. 2 John. Ch. R.
Sixth. No relief whatever can be given under, this bill. The *115only prayer in it, either general or special, is 'for an injunction. It is a well settled rule, that a party who has bought land and been let into possession, and who seeks to enjoin the payment of the purchase money, on the ground of fraud or failure of title, must pray a rescission of the contract, for the very striking reason that he will not be permitted to both withhold the purchase money and at the same time keep and enjoy the land. Markham v. Todd et al. 2 J. J. Marshall, 367.
The bill of complaint must be dismissed at the cost of the complainant.